Citation Nr: 1133597	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-31 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a stroke, to include as secondary to service-connected post-operative perirectal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran requested a travel Board hearing in connection with the current claim.  The Veteran subsequently withdrew his request for a travel Board hearing in August 2009.

In January 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for right hydrocele, to include as secondary to service-connected post-operative perirectal cyst, and entitlement to dependency allowance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In a Report of Contact dated in September 2009 the Veteran was noted to have requested that the VA obtain and associate with the claims file treatment records from the VA Medical Center in Atlanta, Georgia, regarding the Veteran's "stroke (surgery)" in July 2009.  In addition, the Veteran's treatment records at the VA Medical Center in Tuskegee, Alabama, reveal consistent treatment and scheduled follow up treatment.  Review of the claims file does not reveal any records of treatment dated subsequent to October 2007.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts should be made to obtain VA clinical records pertaining to the Veteran's treatment dated since October 2007, including any records of the Veteran's treatment in July 2009 at the VA Medical Center in Atlanta, Georgia.

The Board notes that there are references in the VA medical records to the Veteran's receipt of disability benefits from the Social Security Administration (SSA).  However, the records regarding this award of benefits have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

The Veteran underwent a general medical VA examination in September 2005 to determine his ability to pursue gainful employment.  During that examination, the Veteran complained of bowel incontinence and right-sided weakness in his right upper extremity and right lower extremity secondary to a stroke in either 2003 or early 2004.  He said that this interfered with his daily activities in as much as he could not ambulate far and so spent most of his time either sleeping during the day or sitting down watching television.  There was no slurred speech or any problems with his vision as a result of the stroke.  It also was noted that the Veteran had been unemployed since 1989 due to his perirectal cyst and paranoid schizophrenia.  

The rectal examination revealed no internal or external hemorrhoids or palpable rectal masses.  There was no rectal bleeding or fecal leakage noted.  Neurologic examination revealed the cranial nerves were grossly intact.  Deep tendon reflexes were 2/4 and symmetrical in both upper extremities and both lower extremities and strength was 3/5 in the right upper and lower extremities and 4/5 in the left upper and lower extremities.  There were no sensory deficits in the extremities.  Coordination was good for the left upper and lower extremities and fair for the right upper and lower extremities.  Diagnoses included an old status post operative perirectal cyst with residuals of chronic bowel incontinence and an old stroke with residuals of right upper and lower extremity weakness.  The examiner opined that the Veteran's stroke was not caused by or a result of his service-connected perirectal cyst surgery.  The examiner said that he had reviewed the medical literature in Harrison's Principles of Internal Medicine and could not find perirectal cyst surgery as an etiology of a stroke.  However, the examiner did not render an opinion regarding whether the Veteran's post-service strokes were directly related to the Veteran's active service. 

The Board finds that after associating his VA outpatient treatment records with the claims folder, the Veteran must be afforded an adequate VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA has undertaken to provide an examination or obtain an opinion, the examination and opinion obtained must be adequate.).  As such, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since October 2007, including any records of treatment at the VA Medical Center in Atlanta, Georgia, dated in July 2009, and treatment records from the VA Medical Center in Tuskegee, Alabama.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any stroke disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and all findings should be reported in detail.  The examiner should comment on any lay statements regarding symptomatology and opine as to whether it is at least as likely as not that any stroke disorder found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any stroke disorder found to be present is secondary to or aggravated by the Veteran's perirectal cyst surgery.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


